Trespass quare clausum fregit. Plaintiff claimed title under a patent to Slade, which patent was bounded on the north by the second line of a *Page 241 
patent to one Taylor, under which the defendant claimed. The last-mentioned patent calls to begin at a gum on Roanoke River, half a mile below Quitsny. The gum could not be found.
Plaintiff proved that many years since there was a landing called Quitsny, which was on the Bertie side of the Roanoke River. He further proved that persons crossing the river at this landing landed on the Martin side of the river, at a large oak, which stood nearly opposite to the landing, which place was also called Quitsny. He further proved that Lewis Bond, an old man, now dead, and who was at one time the owner of the land at the oak on the Martin side, told the witness that the place where the oak stood was called Quitsny. It was also proved that the oak has since been cut down, but the stump is still remaining. Defendant then proved that a sycamore on the bank of the river was the termination of the third line of the Taylor patent, and the fourth corner of said patent; and he contended that the stump aforesaid had not been satisfactorily proved to be at Quitsny landing, and prayed the court to instruct the jury that it was their duty to begin at the sycamore and reverse the lines of the Taylor patent as the only    (354) means of ascertaining where the true lines of the Taylor patent were. Defendant also requested the court to instruct the jury that, supposing they found Quitsny, to be at the stump before mentioned, it was their duty to run a direct line so as to strike the bank of the river half a mile below Quitsny, and in that way to ascertain the beginning corner of the Taylor patent.
The court refused the instructions prayed by the defendant, but charged the jury that it was for them to decide whether the plaintiff had laid before them sufficient evidence to satisfy them that the stump aforesaid was at the place called Quitsny in the Taylor patent; and if it was proved that the stump was on the margin or bank of the river, then, as the last call of the Taylor patent was from the sycamore down the river to the first station, it was their duty to follow the margin of the river from the stump half a mile down the river, in order to ascertain where the gum, the beginning corner of the Taylor patent, had stood.
Verdict for plaintiff. Rule for a new trial; rule discharged. Judgment; and defendant appealed to the Supreme Court.
The case turned upon the location of the beginning corner of the grant to Taylor. The grant begins at a gum on Roanoke River, half a mile belowQuitsny, and the third call is for a sycamore *Page 242 
on the bank of the river, thence down the river to the beginning. It was proved that a black-oak stump on the bank of the river was at a landing, and was the place called "Quitsny." The gum could not be found.
Defendant's counsel requested the court to instruct the jury that "it was their duty to run a direct line so as to strike the bank of the river half a mile below the stump, and in that way ascertain the location of the gum or beginning corner."
(355)   The court refused so to charge, but instructed the jury, "That as the last call of the Taylor grant was from the sycamore down the river to the first station, it was their duty to follow the margin of the river from the stump half a mile down the river, in order to ascertain where the beginning corner had stood."
In this there is error. When a point is described as being a given distance from a certain other point, a direct line is implied, unless there be something to rebut the implication. We are not able to perceive how the fact that the stump, in this case, stood on the river, and the gum also stood on the river a half mile below, has any tendency to show that a direct course is not to be adopted. If one is traveling by water, and asks the distance to a certain place, also on the water, we are apt to tell him according to the course of the stream. If he is traveling by land, we are apt to tell him the distance according to the course of the roads. But surveyors and mathematicians speak of distances according to straight lines, and are always so to be understood unless there is something to show to the contrary.
His Honor was of opinion that the last call, being from a sycamore on the river, down the river to the beginning, justified a departure from a direct line. That is true in reference to the last or "closing line" of the grant; but it has no bearing on the line from the stump to the gum. This latter line constitutes no part of the boundary, but is merely given to fix the location of the beginning corner; so the closing line has nothing to do with it.
PER CURIAM.                                                    Reversed.
(356)